Citation Nr: 0805385	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-42 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
pain, bilateral calf pain, bilateral leg pain, and bilateral 
ankle pain, to include as due to an undiagnosed illness.  

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from January 1961 to January 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in St. Petersburg, Florida.  

In June 2007, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge rendering the 
determination in this claim.

The issue of entitlement to service connection for bilateral 
knee pain, bilateral calf pain, bilateral leg pain, and 
bilateral ankle pain, to include as due to an undiagnosed 
illness, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has no more than level I hearing in his left ear, 
and no more than level II hearing in his right ear.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating - Bilateral Hearing Loss

The veteran asserts that he is entitled to a compensable 
evaluation for his bilateral hearing loss.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In June 1991, the RO granted service connection for bilateral 
hearing loss, evaluated as noncompensable.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

In June 2002, the veteran filed his claim.  In September 
2002, the RO denied the claim.  The veteran has appealed.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.  

The claims file includes VA progress notes which show 
occasional treatment for hearing symptoms, to include a 
hearing aid evaluation in March 2002, during which time the 
veteran was fitted with hearing aids.  



A VA audio examination report, dated in December 2001, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
40
50
LEFT
N/A
30
45
55
70

These results show an average decibel loss of 36.25 in the 
right ear and 50 in the left ear.  Speech recognition ability 
was 100 percent, right ear, and 92 percent, left ear. 

A VA audio examination report, dated in July 2005, shows that 
the veteran complained of an inability to hear high-pitched 
voices, particularly when there was competing noise in the 
room.  The report contains audiometric findings that revealed 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
35
45
50
LEFT
N/A
25
30
40
50

These results show an average decibel loss of 38.75 in the 
right ear and 36.25 in the left ear.  Speech recognition 
ability was 88 percent, right ear, and 92 percent, left ear.  

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  The 2001 and 2005, 
test results all show that the veteran's hearing in the left 
ear is consistent with no more than level I hearing, and that 
the hearing in the veteran's right ear is consistent with no 
more than level II hearing.  See 38 C.F.R. § 4.85.  As such, 
a compensable rating is not warranted.  Id., Tables VI and 
VII.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim, and the claim must be 
denied.  

In reaching this decision, the Board emphasizes that service-
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).    

In deciding the veteran's claim, the Board has considered the 
determination in Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007), and whether the veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's bilateral 
hearing loss evaluation should be increased for any separate 
period based on the facts found during the whole appeal 
period.  The evidence of record supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period.  The 
Board therefore finds that the evidence is insufficient to 
show that the veteran had a worsening of his bilateral 
hearing loss disability such that a compensable rating is 
warranted.    

II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in July 2002, July 2003, and March 
2005, the veteran was notified of the information and 
evidence needed to substantiate and complete the claim.  The 
July 2002 VCAA notice complied with the requirement that the 
notice must precede the adjudication, and his claim was 
subsequently readjudicated following the additional notice 
letters.  Mayfield v. Nicholson (Mayfield II), 444 F.3d 1328 
(Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).   

With regard to the claim for a compensable rating for hearing 
loss, none of the VCAA notices discussed the criteria for a 
compensable rating, thus, the VCAA duty to notify has not 
been satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 12.  
Specifically, a review of the appellant's representative's 
submission, received in May 2005, shows that it was filed 
subsequent to the May 2004 Statement of the Case, which 
listed the relevant criteria for an increased (compensable) 
rating.  This submission discussed the issue of entitlement 
to a compensable rating for hearing loss.  In addition, the 
Board has reviewed the transcript of the appellant's June 
2007 hearing, in which the representative discussed the 
relevant diagnostic code, i.e., Diagnostic Code 6100.  These 
actions by the veteran's representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, in a statement, 
received in May 2006, the veteran's representative indicated 
that there was no further evidence to submit, and requested 
that the claims be adjudicated by the Board.  Finally, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As discussed, the veteran has 
received adequate notice as to the disability rating aspect 
of his claim.  As the claim for an increased rating has all 
been denied, any questions as to the appropriate effective 
date to be assigned are moot.  Therefore, VA's duty to notify 
the appellant has been satisfied, and no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service records, service medical records, as well 
as VA and non-VA medical records.  The veteran has been 
afforded two examinations for his bilateral hearing loss.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   


ORDER

A compensable evaluation for service-connected bilateral 
hearing loss is denied.  


REMAND

The veteran essentially claims that he is entitled to service 
connection for bilateral knee pain, bilateral calf pain, 
bilateral leg pain, and bilateral ankle pain, with all 
symptoms claimed to be due to undiagnosed illnesses.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. 

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).  See also 72 Fed. Reg. 68506 (2007).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).  

As an initial matter, in an unappealed and final rating 
decision, dated in July 1996, the RO denied claims for 
service connection for disorders that included "multiple 
joint pains," and "muscle cramps in both legs," to include 
as due to an undiagnosed illness.  At that time, the medical 
evidence showed that the veteran had been treated for a 
number of complaints of multiple joint pain.  However, it 
does not appear that the veteran had been diagnosed with a 
lower extremity joint condition, or an undiagnosed illness 
involving the lower extremity joints, and the RO did not list 
any such conditions in its rating decision.  Furthermore, the 
claim for muscle "cramps" would appear to be distinct from 
the current claim for muscle "pain."  Therefore, it appears 
that a "new and material" analysis is not warranted for any 
of the claimed symptoms.  

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1991 and 2005.  This evidence includes reports from Ghassan 
Khoury, M.D., which show that in May 1992, the veteran was 
treated for an acute collateral sprain of the right ankle.  
VA progress notes, dated between 1991 and 2005, show that 
beginning in October 1993, the veteran occasionally sought 
treatment for complaints that included multiple joint pain.  
A June 1995 VA progress note contains an assessment noting 
possible leg cramps.  In April 2001, he was afforded 
assessments that included chronic leg cramping.  A September 
2004 VA progress note shows complaints that included knee 
pain, with chronic arthritis "by history," and assessments 
that included "arthritis."  

The Board notes that this assessment was not based on X-ray 
evidence, that it has never been corroborated or repeated, 
that there is no X-ray evidence to show that arthritis is 
present in any claimed joint, and that there is no diagnosis 
of a systemic arthritic condition, such as rheumatoid 
arthritis.  

Based on the foregoing, the Board finds that a medical 
examination is warranted in order to clarify whether the 
symptoms of joint pain can be attributed to a known diagnosis 
or whether these symptoms are due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the bilateral knee pain, 
bilateral calf pain, bilateral leg pain, 
and bilateral ankle pain.  The claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should review 
the veteran's medical history and conduct 
all necessary special studies or tests.  
The following items should be addressed:

(a). Elicit from the veteran details 
about the onset, frequency, duration, and 
severity of all complaints relating to 
the joint pain, and indicate what 
precipitates and what relieves his 
symptoms.

(b). Indicate whether there are any 
objective medical indications that the 
veteran is suffering from arthralgia of 
the joint throughout his lower 
extremities.

(c). State whether the veteran's joint 
pain are attributable to a diagnosed or 
undiagnosed illness.  If the examiner can 
not identify a disease or disability 
which cause these symptoms, the examiner 
should so state.

(d). If the veteran's joint pain is 
attributable to a diagnosed illness, is 
it at least as likely as not (i.e., at 
least a 50 percent probability) that this 
illness had its onset in either period of 
active duty or is otherwise related to 
incident(s) in service?

The examiner should provide a rationale 
for all conclusions.

2.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

3.  Readjudicate service connection for 
bilateral knee pain, bilateral calf pain, 
bilateral leg pain, and bilateral ankle 
pain on a direct basis and as due to an 
undiagnosed illness.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


